Filed 5/10/16 P. v. Wright CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----



THE PEOPLE,                                                                                  C080482

                   Plaintiff and Respondent,                                    (Super. Ct. No. SF117973A)

         v.

ANTHONY ANTONIE WRIGHT,

                   Defendant and Appellant.




         “On November 4, 2014, the voters enacted Proposition 47, the Safe
Neighborhoods and Schools Act (hereafter Proposition 47), which went into effect the
next day. (Cal. Const., art II, § 10, subd. (a).)” (People v. Rivera (2015) 233 Cal. App. 4th
1085, 1089.) Proposition 47 created a resentencing provision, codified at Penal Code
section 1170.18,1 which provides that a person currently serving a sentence for certain
designated felonies may petition for recall of the sentence to reduce the felony to a




1   Undesignated statutory references are to the Penal Code.

                                                             1
misdemeanor. Defendant Anthony Antonie Wright appeals from an order denying his
petition to reduce his commitment conviction from a felony to a misdemeanor.
       Defendant’s petition was denied upon a determination that he was not eligible for
relief because the commitment offense was a violation of section 211, robbery, which is
not among the eligible offenses listed in section 1170.18.
       Counsel was appointed to represent defendant on appeal. Counsel filed an
opening brief setting forth the facts of the case and requesting this court to review the
record and determine whether there were any arguable issues on appeal. (People v.
Wende (1979) 25 Cal. 3d 436 (Wende).) Counsel advised defendant of his right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than
30 days elapsed, and we received no communication from defendant.
       Whether the protections afforded by Wende and the United States Supreme Court
decision in Anders v. California (1967) 386 U.S. 738 [18 L. Ed. 2d 493] apply to an appeal
from an order denying a petition brought pursuant to Proposition 47 remains an open
question. Our Supreme Court has not spoken. The Anders/Wende procedures address
appointed counsel’s representation of an indigent criminal defendant in the first appeal as
a matter of right, and courts have been loath to expand their application to other
proceedings or appeals. (See Pennsylvania v. Finley (1987) 481 U.S. 551 [95 L. Ed. 2d
539]; Conservatorship of Ben C. (2007) 40 Cal. 4th 529; In re Sade C. (1996) 13 Cal. 4th
952; People v. Kisling (2015) 239 Cal. App. 4th 288; People v. Serrano (2012)
211 Cal. App. 4th 496; People v. Dobson (2008) 161 Cal. App. 4th 1422; People v. Taylor
(2008) 160 Cal. App. 4th 304; People v. Thurman (2007) 157 Cal. App. 4th 36; Glen C. v.
Superior Court (2000) 78 Cal. App. 4th 570.) Nonetheless, in the absence of published
authority to the contrary, we will adhere to Wende in the present case, where counsel has
already undertaken to comply with Wende requirements and defendant has been afforded
the opportunity to file a supplemental brief.



                                                2
      Having undertaken an examination of the record, we find no arguable error that
would result in a disposition more favorable to defendant.
                                    DISPOSITION
      The judgment (order) is affirmed.



                                                             RAYE        , P. J.



We concur:



      NICHOLSON            , J.



      HULL                 , J.




                                            3